                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 CECIL KELLY and RENEE KELLY,

                Plaintiffs,                                 CIVIL ACTION NO.: 6:19-cv-51

        v.

 AMERICA MULTI-CINEMA, INC., et al.,

                Defendants.


                                            ORDER

       Plaintiffs Cecil and Renee Kelly initiated this action against Defendants American Multi-

Cinema, Inc. (“AMC”), ABC Corporations 1–3, Jordan Kass, John Does 1–3, and Jane Does 1–3

after Mr. Kelly allegedly sustained injuries while at a movie theater in Statesboro, Georgia. (Doc.

1-1.) Plaintiffs originally filed this action in the Superior Court of Bulloch County, (id.), and AMC

subsequently removed to this Court, (doc. 1). The case is presently before the Court on AMC’s

Motion to Dismiss Defendant Jordan Kass, (doc. 4), Plaintiffs’ Motion to Remand, (doc. 9), and

the parties’ Joint Motion to Stay Discovery and Amend Scheduling Order, (doc. 49). The Court

will address each motion in turn.

I.     Motion to Dismiss Jordan Kass (Doc. 4)

       On December 20, 2019, Plaintiffs filed an Amended Complaint that omitted Kass as a

defendant, (doc. 30.), after they learned that he was not the manager of the theater at the time of

the incident, (doc. 8, p. 2). Under black letter federal law, “an amended complaint supersedes the

initial complaint and becomes the operative pleading in the case.” Lowery v. Ala. Power. Co., 483

F.3d 1184, 1219 (11th Cir. 2007) (citations omitted). This means that “the original pleading is
abandoned by amendment and is no longer a part of the pleader’s averments against his adversary.”

Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d 1210, 1215 (11th Cir. 2006) (citation

omitted); see Nettles v. Pensacola Police Dep’t, 423 F. App’x 853, 854 (11th Cir. 2011) (“[Plaintiff

did not name Sergeant Bower (or any other police officer) in his amended complaint; thus, Bower

was not a proper defendant.”). Accordingly, the Court DENIES AS MOOT AMC’s Motion to

Dismiss Defendant Jordan Kass for Fraudulent Joinder, (doc. 4), and DIRECTS the Clerk of Court

to TERMINATE Kass as a party to this action.

II.    Motion to Remand (Doc. 9)

       Prior to filing their Amended Complaint, Plaintiffs filed a Motion to Remand, asserting

that removal was improper because complete diversity does not exist between the parties. (Doc.

9, p. 6.) AMC filed a Brief in Opposition, arguing that Kass was not a proper party to the action

and thus could not defeat diversity jurisdiction. (Doc. 11, pp. 10–11.)

       However, in their Amended Complaint, Plaintiffs added Destiny Paulk and Jessica Mae

Smith (in place of Kass), alleging that these defendants “were the general managers, facilities

managers, and employees present on the day of the incident. (Doc. 30, p. 4.) A few weeks later,

AMC filed a Motion to Dismiss Paulk and Smith, (doc. 34.), and Paulk filed her own Motion to

Dismiss, (doc. 44). In both of these Motions, Defendants argue that Paulk and Smith should be

dismissed because they were fraudulently joined, and because the applicable statute of limitations

barred Plaintiffs’ claims against them. (Doc. 34-1, pp 9–15; doc. 44-1, pp. 3–7.)

       Given that Plaintiffs filed their Motion to Remand prior to the addition of Paulk or Smith

as parties, it necessarily does not address any of the concerns raised in Defendants’ subsequent

Motions. As such, the Court DENIES Plaintiffs’ Motion to Remand, (doc. 9), with leave to refile.

Should Plaintiffs choose to do so, the Court hereby ORDERS Plaintiffs to refile their Motion to




                                                 2
 Remand within twenty-one (21) days of this Order. The Motion to Remand and supporting brief

 shall include, but need not be limited to, a full discussion of the issues raised by Defendants in

 their Motions to Dismiss, specifically: (1) whether the addition of Paulk and Smith to this action

 constitutes fraudulent joinder; (2) whether the addition of Paulk and Smith after removal defeats

 diversity jurisdiction; (3) whether the applicable statutes of limitation bar Plaintiffs’ claims against

 Paulk and Smith; and (4) whether diversity jurisdiction exists if the statute of limitations bars

 Plaintiffs’ claims against Paulk and Smith. 1 Defendants will then have fourteen (14) days to

 respond to any such Motion.

III.    Motion to Stay Discovery (Doc. 49)

        Finally, the parties filed a Joint Motion to Stay Discovery and Amend Scheduling Order,

 requesting a stay until it is determined whether remand is appropriate. (Doc. 49, p. 1.) In light of

 the foregoing, the Court GRANTS Plaintiffs and AMC’s Joint Motion to Stay Discovery and

 Amend Scheduling Order. 2 (Doc. 49.) The Court ORDERS that all deadlines and proceedings in

 this case are STAYED until further order of the Court.

         SO ORDERED, this 30th day of March, 2020.




                                         R. STAN BAKER
                                         UNITED STATES DISTRICT JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




 1
   If any of the parties lack sufficient information to address the Court’s concerns, they should explain
 whether jurisdictional discovery would be appropriate.
 2
   The Court will provide an amended Scheduling Order after either the Plaintiffs’ deadline to refile their
 Motion to Remand has passed, or the Court rules on the new Motion to Remand.


                                                     3
